Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-20 are allowed.
Claim 1: A method comprising: retrieving, at an electronic device, a first natural language (NL) input, wherein an intent of the first NL input is undetermined by both a generic parser and a personal parser, 
wherein the generic parser is the same for every user, the personal parser is private and different for every user, 
and the generic parser and the personal parser each comprise an NL processing (NLP) intent parser that parses expressions to desired user intents for performing desired actions;
 retrieving, at the electronic device, a paraphrase of the first NL input; 
determining whether an intent of the paraphrase of the first NL input is found using the generic parser; 
upon the generic parser failing to determine the intent of the paraphrase, determining the intent of the paraphrase using the personal parser; 
generating a new personal intent for the first NL input based on the determined intent through a learn intent process;
 training the personal parser, using existing personal intents and the new personal intent;
using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process: and
upon both of the generic parser and the personal parser failing to determine the intent of the paraphrase of the first NL input: 
displaying, by the electronic device, a prompt for an explanation of the paraphrase of the first NL input using one NL expression or a sequence of NL paraphrased expressions;
 and creating a new custom user specific intent expressed as a sequence of paraphrased expressions for the personal parser.
The following is an examiner's statement of reasons for allowance:Regarding Claim 1  the prior art of record, specifically Yanpolsky et al. (US Patent Application Publication #20130311166 ) teaches converting an input into a computer readable output within an the context of a specific domain, and more particularly to converting a textual input into a well-structured computer-readable output within the context of a specific domain.
 Ntoulas et al. (US 20080195601) teaches an information retrival methods that improves the relevance of search results obtained using a search engine. It also discloses ranking search results based on many assumptions that must be predetermined in advance (Paragraph 0002 and 0003). Ntoulas continuous to disclose a model for a search engine that comprehend or understand documents or queries entered as humans reading the documents or queries. (Paragraph 0007). 
However, none of the prior art cited alone or in combination provides the motivation to teach training a personal parser, using existing personal intents and the new personal intent;
using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process: and
upon both of the generic parser and the personal parser failing to determine the intent of the paraphrase of the first NL input: 
displaying, by the electronic device, a prompt for an explanation of the paraphrase of the first NL input using one NL expression or a sequence of NL paraphrased expressions;
 and creating a new custom user specific intent expressed as a sequence of paraphrased expressions for the personal parser.
Claim 9: An electronic device comprising: memory storing instructions; and at least one processor executing the instructions including a process configured to: 
retrieve a first natural language (NL) input, 
wherein an intent of the first NL input is undetermined by both a generic parser and a personal parser, 
wherein the generic parser is the same for every user, the personal parser is private and different for every user,
 and the generic parser and the personal parser each comprise an NL processing (NLP) intent parser that parses expressions to desired user intents for performing desired actions;
retrieve a paraphrase of the first NL input;
 determine whether an intent of the paraphrase of the first NL input is found using the generic parser; 
upon the generic parser failing to determine the intent of the paraphrase, determine the intent of the paraphrase using the personal parser; 
generate a new personal intent for the first NL input based on the determined intent; 
train the personal parser using existing personal intents and the new personal intent through a learn intent process;
 and use a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process upon both of the generic parser and the personal parser failing to determine the intent of the paraphrase of the first NL input: 
display, by the electronic device, a prompt for an explanation of the paraphrase of the first NL input using one NL expression or a sequence of NL paraphrased expressions; 
and create a new custom user specific intent expressed as a sequence of paraphrased expressions for the personal parser.
The following is an examiner's statement of reasons for allowance:Regarding Claim 1  the prior art of record, specifically Yanpolsky et al. (US Patent Application Publication #20130311166 ) teaches converting an input into a computer readable output within an the context of a specific domain, and more particularly to converting a textual input into a well-structured computer-readable output within the context of a specific domain.
 Ntoulas et al. (US 20080195601) teaches an information retrieval methods that improves the relevance of search results obtained using a search engine. It also discloses ranking search results based on many assumptions that must be predetermined in advance (Paragraph 0002 and 0003). 
Ntoulas continuous to disclose a model for a search engine that comprehend or understand documents or queries entered as humans reading the documents or queries. (Paragraph 0007). 
However, none of the prior art cited alone or in combination provides the motivation to teach 
train the personal parser using existing personal intents and the new personal intent through a learn intent process; 
and use a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process, upon both of the generic parser and the personal parser failing to determine the intent of the paraphrase of the first NL input: 
display, by the electronic device, a prompt for an explanation of the paraphrase of the first NL input using one NL expression or a sequence of NL paraphrased expressions; and create a new custom user specific intent expressed as a sequence of paraphrased expressions for the personal parser.
Claim 15: A non-transitory processor-readable medium that includes a program that when executed by a processor performing a method comprising: retrieving, at an electronic device, a first natural language (NL) input, 
wherein an intent of the first NL input is undetermined by both a generic parser and a personal parser, 
wherein the generic parser is the same for every user, the personal parser is private and different for every user, and the generic parser and the personal parser each comprise an NL processing (NLP) intent parser that parses expressions to desired user intents for performing desired actions; 
retrieving, at the electronic device, a paraphrase of the first NL input; 
determining whether an intent of the paraphrase of the first NL input is found using the generic parser; 
upon the generic parser failing to determine the intent of the paraphrase of the first NL input, 
determining the intent of the paraphrase using the personal parser; 
generating a new personal intent for the first NL input based on the determined intent through a learn intent process; 
training the personal parser using existing personal intents and the new personal intent;
using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process,
upon both of the generic parser and the personal parser failing to determine the intent of the paraphrase of the first NL input: displaying, by the electronic device, a prompt for an explanation of the paraphrase of the first NL input using one NL expression or a sequence of NL paraphrased expressions; and creating a new custom user specific intent expressed as a sequence of paraphrased expressions for the personal parser.
The following is an examiner's statement of reasons for allowance:Regarding Claim 1  the prior art of record, specifically Yanpolsky et al. (US Patent Application Publication #20130311166 ) teaches converting an input into a computer readable output within an the context of a specific domain, and more particularly to converting a textual input into a well-structured computer-readable output within the context of a specific domain.
 Ntoulas et al. (US 20080195601) teaches an information retrieval methods that improves the relevance of search results obtained using a search engine. It also discloses ranking search results based on many assumptions that must be predetermined in advance (Paragraph 0002 and 0003). 
Ntoulas continuous to disclose a model for a search engine that comprehend or understand documents or queries entered as humans reading the documents or queries. (Paragraph 0007). 
However, none of the prior art cited alone or in combination provides the motivation to teach 
training the personal parser using existing personal intents and the new personal intent;
using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process,
upon both of the generic parser and the personal parser failing to determine the intent of the paraphrase of the first NL input: displaying, by the electronic device, a prompt for an explanation of the paraphrase of the first NL input using one NL expression or a sequence of NL paraphrased expressions; and creating a new custom user specific intent expressed as a sequence of paraphrased expressions for the personal parser.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/          Primary  Examiner, Art Unit 2675                                                                                                                                                                                                          07/13/2021